JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00448-CV

          PROPHET RONALD DWAYNE WHITFIELD, EX REL., Appellant

                                             V.

                  BIG STAR HONDA, JOHN DOE, ET AL., Appellees

                  Appeal from the 295th District Court of Harris County
                               (Tr. Ct. No. 2015-08974).

       This case is an appeal from the order signed by the trial court on April 29, 2015.
After inspecting the record of the court below, it is the opinion of this Court that it has no
jurisdiction over the appeal.      It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

       The Court orders that costs be taxed against appellant.

       The Court orders that this decision be certified below for observance.

Judgment rendered November 19, 2015.

Per curiam opinion delivered by panel consisting of Justices Jennings, Keyes, and Bland.